Citation Nr: 1001664	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-24 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to a compensable disability rating for 
chronic sinusitis.

2.  Entitlement to a compensable disability rating for 
tension headaches.

3.  Entitlement to a compensable disability rating for 
hypoglycemia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The Veteran's active military service extended from April 
1970 to April 1974, June 1974 to June 1980, and from May 1981 
to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, that, in part, denied increased 
(compensable) disability ratings for the disabilities 
indicated above.  

The case was previously before the Board in October 2007, 
when it was remanded for examination of the veteran.  

The issue of entitlement to a compensable disability rating 
for hypoglycemia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence demonstrates that the Veteran has 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and discharge or 
crusting.  

2.  The medical evidence does not demonstrate that the 
Veteran's sinusitis is manifested by incapacitating episodes, 
need for antibiotic treatment, chronic osteomyelitis, near 
constant sinusitis, purulent discharge or crusting, or the 
need for any surgery.

3.  The preponderance of the evidence demonstrates that the 
Veteran's headaches are always related to sinus congestion 
and do not result in incapacitating or prostrating attack. 

4.  The Veteran's headaches are considered in the criteria 
for the assignment of a 30 percent disability rating for his 
service-connected sinusitis; assignment of a separate 
disability rating for headaches would constitute pyramiding.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no greater, 
for sinusitis has been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6512 (2009).

2.  The criteria for a compensable rating for tension 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2002.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.

A November 2007 letter provided the Veteran with notification 
of the laws regarding degrees of disability and effective 
dates.  The issues on appeal were subsequently readjudicated 
in the May 2009 Supplemental Statement of the Case.  

VA has obtained service treatment records, VA treatment 
records, private medical records, assisted the Veteran in 
obtaining evidence, afforded the Veteran physical 
examinations, and afforded the Veteran the opportunity to 
present statements and evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
at this time.




II.  Increased Disability Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity resulting from a disability. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

A.  Sinusitis

The Veteran is service-connected for chronic sinusitis, which 
has been assigned a noncompensable (0%) disability rating 
effective August 1991.  In July 2002, he filed a claim for an 
increased disability rating.  

In September 2002, a VA Compensation and Pension examination 
of the Veteran was conducted.  The Veteran reported frequent 
tension headaches that occasionally stopped him from working 
temporarily.  He indicated that headaches lasted 
approximately one hour in duration and were resolved with 
over-the-counter medication such as Advil.  He also reported 
chronic sinus drainage and congestion, which aggravated his 
headaches.  He reported treating his sinus symptoms with 
over-the-counter medication, specifically Sudafed and Advil.  
Physical examination revealed boggy nasal mucosa with 
moderate watery drainage.  The diagnosis was chronic rhinitis 
and nonprostrating recurrent tension headaches.  

A large volume of private and VA medical treatment records 
have been obtained and placed in the claims file.  These 
records show treatment for a variety of medical disabilities 
at various medical facilities from approximately 2002 to the 
present.  Even though these records indicate treatment 
primarily for other disabilities, they also indicate that the 
Veteran had recurring symptoms of sinus congestion and sinus 
headache pain.  February 2004 private treatment records from 
Valley Hospital are indicative of this evidence.  Although 
the Veteran was being evaluated for symptoms of chest pain, 
these records also indicate that the Veteran reported having 
"sinus congestion and occasionally gets some sinus 
headaches."  Physical examination revealed congested nasal 
passages and aspirin, Flonase, and Claritin are indicated as 
discharge medications.  

In September 2008, the most recent VA Compensation and 
Pension examination of the Veteran was conducted.  He 
reported that he was employed and lost approximately 10 days 
of work each year because of symptoms from a variety of 
medical disabilities including:  sinusitis, flu, neck pain, 
back pain, and the occasional sinus headache.  He reported 
having headaches, which were always accompanied by sinus 
congestion, and that he treated these with a combination of 
medication, including Advil, Sudafed, and Flonase.  He did 
not indicate any recent antibiotic treatment for his 
sinusitis.  He specifically reported having a "low grade 
headache every day," which resolved with the use of Flonase 
and Advil.  The headaches were noted to be not 
"incapacitating in and of themselves and time lost is always 
in conjunction with sinusitis episodes."  Physical 
examination revealed boggy nasal mucosa with copious watery 
discharge.  X-ray examination was positive for mucosal 
thickening in the right maxillary antrum; the sinuses were 
otherwise noted to be clear.  The diagnosis was chronic 
rhinitis with recurring sinusitis and chronic mild muscle 
tension and sinusitis induced headaches.  The headaches were 
specifically noted to be not incapacitating by the examining 
physician.  

The Veteran's service-connected sinusitis is rated pursuant 
to 38 C.F.R. § 4.97, Diagnostic Code 6512.  A noncompensable 
(0%) disability rating contemplates sinusitis detected by x-
ray only.  A 10 percent rating is warranted for sinusitis 
manifested by one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is warranted for three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting. A 50 
percent rating, the highest allowable under this Diagnostic 
Code, is warranted for chronic osteomyelitis following 
radical surgery, or; near constant sinusitis characterized by 
headaches, pain, and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  38 
C.F.R. § 4.97, Diagnostic Code 6512.

Incapacitating episodes of sinusitis are defined as ones that 
require bed rest and treatment by a physician.  38 C.F.R. § 
4.97, Diagnostic Code 6512, Note (1).

The medical evidence of record reveals that the Veteran has 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and discharge.  
The evidence of record reveals that he has these non-
incapacitating episodes of sinus headaches at least on a 
weekly basis and that they require treatment with medication 
such as Advil, Sudafed, and/or Flonase.  Accordingly, the 
medical evidence of record supports the assignment of a 30 
percent disability rating for the Veteran's service-connected 
chronic sinusitis.  

There is no evidence that the service-connected sinusitis is 
manifested by:  incapacitating episodes, antibiotic 
treatment, chronic osteomyelitis, near constant sinusitis, 
purulent discharge or crusting, or the need for any surgery.  
Accordingly, the preponderance of the evidence is against the 
assignment of a disability rating in excess of 30 percent for 
the service-connected chronic sinusitis.  


B.  Headaches

The Veteran is service-connected for tension headaches.  A 
noncompensable (0%) disability rating has been assigned 
effective August 1991.  In July 2002, he filed a claim for an 
increased disability rating for this disability.  

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20.  There is no Diagnostic Code for tension headaches.  
Accordingly, all headache disabilities are rated by analogy 
under Diagnostic Code 8100 for migraine headaches.  

A 50 percent disability rating contemplates migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  A 30 percent rating contemplates headaches 
with characteristic prostrating attacks occurring on an 
average once a month over last several months.  A 10 percent 
disability rating is assignable for headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  Finally, a noncompensable (0%) 
disability rating is assigned for less frequent attacks.  38 
C.F.R. § 4.124(a), Diagnostic Code 8100.

The rating criteria do not define "prostrating."  According 
to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 
1994), "prostration" is defined as "extreme exhaustion or 
powerlessness."

The September 2002 VA Compensation and Pension examination 
revealed that the Veteran reported frequent tension 
headaches, which occasionally stopped him from working 
temporarily.  He indicated that headaches lasted 
approximately one hour in duration and were resolved with 
over-the-counter medication such as Advil.  The diagnosis was 
chronic rhinitis and nonprostrating recurrent tension 
headaches.  

The large volume of private and VA medical treatment records 
in the claims file show treatment for recurring symptoms of 
sinus congestion and sinus headache pain, which were treated 
with pain medication and decongestant medication.  

The September 2008 VA examination revealed that Veteran was 
employed and lost approximately 10 days of work each year 
because of symptoms from a variety of medical disabilities 
including:  sinusitis, flu, neck pain, back pain, and the 
occasional sinus headache.  He reported having headaches, 
which were always accompanied by sinus congestion, and that 
he treated these with a combination of medication, including 
Advil, Sudafed, and Flonase.  He specifically reported having 
a "low grade headache every day," which resolved with the 
use of Flonase and Advil.  The diagnosis was chronic rhinitis 
with recurring sinusitis and chronic mild muscle tension and 
sinusitis induced headaches.  The headaches were specifically 
noted to be in conjunction with sinusitis episodes and "not 
incapacitating" by the examining physician.  

The evidence is against the assignment of a compensable 
disability rating for the Veteran's service-connected tension 
headaches.  While the headaches are frequent, the medical 
evidence of record specifically indicates that the headaches 
are not prostrating or incapacitating.  Accordingly, the 
preponderance of the evidence is against the claim for an 
increased (compensable) rating for tension headaches; there 
is no doubt to be resolved; and an increased rating is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.

The preponderance of the evidence reveals that the Veteran's 
headaches are sinus headaches and these symptoms have been 
considered in the assignment of a 30 percent disability 
rating for sinusitis under Diagnostic Code 6512.  The 
assignment of a separate compensable disability rating for 
tension headaches would constitute impermissible pyramiding.  
38 C.F.R. §§ 4.14, 4.25

C.  Conclusion

There has been no showing that the service-connected chronic 
sinusitis or tension headaches under consideration have 
caused marked interference with employment, has necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular scheduler 
standards.  The regular scheduler standards contemplate the 
symptomatology shown in this case.  In essence, there is no 
evidence of an exceptional or unusual disability picture in 
this case which renders impracticable the application of the 
regular scheduler standards and referral for consideration 
for an extraschedular evaluation is not warranted.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 
(1996).  


ORDER

An increased rating of 30 percent is granted for chronic 
sinusitis, subject to the law and regulations governing the 
payment of monetary awards.  

A compensable disability rating for tension headaches is 
denied.


REMAND

The Veteran is service-connected for hypoglycemia with a 
noncompensable disability rating effective from August 1991.  
In July 2002, he filed a claim for an increased disability.  

There is no Diagnostic Code for hypoglycemia.  The Veteran's 
disability is rated by analogy under Diagnostic Code 7913 for 
diabetes mellitus.  

The most recent VA examination was conducted in September 
2008.  After glucose tolerance testing results were obtained, 
the examining physician indicated there "does not appear to 
be a justification for ongoing hypoglycemia as a diagnosis."  
The examiner did note that the private medical evidence of 
record reviewed at the time of the VA examination did 
indicate a diagnosis of "prediabetes."  Review of the file 
reveals that significant amounts of private medical records 
were placed in the file after the 2008 VA examination.  Some 
of these records reveal actual diagnoses of diet controlled 
diabetes mellitus.  

Hypoglycemia and diabetes mellitus are both disabilities 
related to the blood sugar levels of the patient.  As the 
rating criterion indicates, hypoglycemic reactions can occur 
as a symptom of diabetes mellitus.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  The Veteran served in Vietnam so 
service connection would be warranted for diabetes mellitus 
should the Veteran actually have that disability.  However, 
the medical evidence of record is not clear as to whether the 
current diagnosis is hypoglycemia or diabetes mellitus.  This 
needs to be resolved before the Veteran's disability can be 
rated.  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be examined for 
diabetes mellitus and hypoglycemia.  The 
report of examination should include a 
detailed account of all manifestations of 
these disabilities found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examiner should indicate if 
the Veteran has diagnoses of diabetes 
mellitus and/or hypoglycemia.  The 
examiner should also indicate if the 
Veteran requires treatment with restricted 
diet, insulin, oral hypoglycemic agents, 
frequent visits to a medical care 
provider, or hospitalization.  The 
examiner should also indicate if the 
Veteran has experienced episodes of 
ketoacidosis, hypoglycemic reactions, 
and/or weight loss.  The claims folder and 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
provide a complete rationale for all 
conclusions reached.  

2.  Following completion of the above, 
readjudicate the Veteran's claim for an 
increased rating for hypoglycemia.  When 
adjudicating this issue consider whether 
service connection is warranted for 
diabetes mellitus and if so whether the 
service-connected disability should be 
recharacterized.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the Veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


